DETAILED ACTION 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8-19-22 has been entered.
 
Claim Rejections - 35 USC § 112 (First Paragraph)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The originally filed application does not support the limitation of the bottom zone including opposite sides “progressively sloped”. Claim 1 was amended from “angled” to “progressively sloped”. “Angled” is relative to something else where as “sloped” is broader in that it is not defined as being relative to something else. 
The originally filed application does not support the forward distal end zone having opposite side surfaces “continuously taped”. Claim 1 was amended from “angled” to “continuously tapered”. Also, in viewing instant Figure 1, distal end portion 22 does not appear continuously tapered to a distal end (i.e. the distal end being the left outer side of blade 24).
The originally filed application does not support a forward distal end “zone”. With respect to the forward distal end, an “end” is not as broad of a “zone”.

Claim Rejections - 35 USC § 112 (Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 10, “the opposite sides of the blade supporting portion” and “the forward distal end” at line 17 lack antecedent basis.
Claim 1 at line 12, it is unclear if “a neck” is the same neck recited previously at line 3 to a different neck.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Noel (WO2008142221A2).
Claim 1, Noel teaches tool 100 (¶26) [“for applying tint film to a window surface” refers to an intended use of the claimed structure and does not provide a structural limitation to the claimed structure”] comprising: 
●a unitary integral [“molded” refers to a method of making the body which does not
provide a structural limitation to the claimed structure] one-piece body (Fig1) including handle portion 10 (¶26), elongate blade supporting portion 30 (¶26), and neck 20 (¶26) extending from portion 10 and downwardly to portion 30 (Fig1); 
●portion 30 including a bottom zone below portion 10 and extending from a rear proximal end
of portion 30 to a forward distal end zone of portion 30 (see Figure 1 of Noel below with annotations added):

    PNG
    media_image1.png
    535
    852
    media_image1.png
    Greyscale

●the bottom zone including opposite sides angled (and progressively sloped) to the bottom of 
compression part 40 (¶33) downwardly and inwardly to a bottom edge of the bottom zone (see Figure 1 of Noel below with annotations added

    PNG
    media_image2.png
    488
    764
    media_image2.png
    Greyscale

●the forward distal end zone having opposite side surfaces angled and continuously tapered
inwardly from the opposite sides of portion 30 to a distal end (see Figure 1 of Noel below with annotations added):

    PNG
    media_image3.png
    344
    872
    media_image3.png
    Greyscale
  
●neck 20 extending between the portion 10 and portion 30 and having a top curved edge for
placement of a user's thumb thereon during use of the tool (see Figure 2 of Noel below showing neck 20 extending between portion 10 and portion 30 and having a top curved edge for placement of a user's thumb thereon during use of the tool – with annotations added):

    PNG
    media_image4.png
    437
    660
    media_image4.png
    Greyscale

●flexible blade 200 (¶29) attached to the bottom zone and extending down below the bottom
edge of the bottom zone and away from portion 10 and further extending from the rear proximal end (the rear proximal end of the bottom zone is into the page) and beyond the forward distal end zone of portion 30 (see Figure 2 of Noel below with annotations added):

    PNG
    media_image5.png
    297
    505
    media_image5.png
    Greyscale

Claim 2, portion 10 is above and rearward of the bottom zone and blade 200.

Response to Arguments

Applicant’s arguments, see response filed 8-19-22, with respect to the rejection(s) of claim(s) 1-2 under Kennedy (in light of the amendments to claim 1) have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made to Noel.
Prior Art of Record

The following prior art made of record and not relied upon is considered pertinent to applicant’s invention: LaPiana, Buelow, and Wells teach a unitary body of a handle, neck, and blade support zone.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/LINDA L GRAY/Primary Examiner, Art Unit 1745